                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 BRIAN C. WILLIAMS, et al.,                 )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           )                 1:19-CV-1076
                                            )
 THE ESTATES LLC, et al.,                   )
                                            )
                      Defendants.           )

                        MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       In this antitrust case based on allegations of a conspiracy in furtherance of a bid-

rigging scheme on foreclosure sales, the defendants contend the complaint should be

dismissed because the plaintiffs’ claims are precluded by judgments in earlier state court

proceedings or, in the alternative, for failure to state a claim upon which relief may be

granted. Because the plaintiff Brian Williams already litigated his Chapter 75 claim

based on extortion against the defendants Red Tree, Versa, and Tonya Newell in state

court, their motions to dismiss are granted to the extent Williams is asserting in this case

an identical Chapter 75 unfair and deceptive trade practices claim. The plaintiffs did not

allege any facts to show that The Estates Real Estate Group was unjustly enriched, and

this claim will also be dismissed. Otherwise, the motions are denied.

                      The Conspiracy as Alleged in the Complaint

       The Estates, LLC, is a membership organization that, together with The Estates

(UT), LLC; The Estates Real Estate Group, LLC; and Timbra of North Carolina, LLC,
(collectively the “Estates Defendants”), provides information to its members about

foreclosures in North Carolina and coordinates bidding at foreclosure sales between and

among its members. Doc. 1 at ¶¶ 1, 9–12, 25. The Estates Defendants maintain an

online database that provides real estate information compiled from public data, along

with their opinions on the properties and acts as the portal for members to find

foreclosure sales and bid on them. Id. at ¶¶ 26–27. Members pay a monthly user fee to

access the database, as well as an “acquisition fee” for any property acquired through the

database, and they must split any profits with the Estates Defendants. Id. at ¶ 28.

Membership in The Estates also requires members to use real estate agents, brokers, and

closing attorneys selected or approved by The Estates, and members must establish

separate companies to participate in foreclosure sales. Id. at ¶¶ 31–33.

       Key to the plaintiffs’ claims, all members in The Estates agree that no more than

one member may bid on a given foreclosure. Doc. 1 at ¶ 38. Members interested in a

property indicate a desire to bid on that property, whereupon The Estates ranks the

potential bidders and determines who among its members will be the winning bidder

allowed to submit a bid on the property. Id. at ¶¶ 47, 50. The Estates then assigns an

“Acquisition Assistant” to attend the foreclosure sale and place the bid for the member

chosen to bid on that property. Id. at ¶ 51.

       The plaintiffs owned homes in North Carolina that were sold in foreclosure

proceedings to a member, or to an entity created by a member, using the services

provided by the Estates Defendants. Doc. 1 at ¶ 2. Brian Williams owned a townhome

in Durham, North Carolina. Id. at ¶¶ 57–60. In August 2015, the townhome went into

                                               2
foreclosure after he failed to pay money owed to the homeowners’ association. Id. at ¶¶

58–60. This property was listed in The Estates database. Id. at ¶ 63. The defendant

Versa Properties, LLC is either a member of The Estates or was formed by a member at

the direction of The Estates for the purpose of buying the Williams property. Id. at ¶ 62.

Versa or its members entered into an agreement with The Estates and the other members

that only one member could bid on the Williams property. Id. at ¶ 65. Versa was chosen

as the member to bid on the property. Id. at ¶ 66. Tonya Newell, an acquisition assistant

for The Estates, id. at ¶ 14, placed the bid and paid a deposit on the Williams property on

behalf of Versa, and Versa’s bid was the highest at the foreclosure sale. Id. at ¶¶ 61, 68.

Versa then purported to assign its bid to Red Tree Holdings, LLC, a company set up at

the direction of The Estates. Id. at ¶¶ 20, 69.

       Following the foreclosure sale, Carolyn Souther, a member of The Estates acting

on behalf of Versa, repeatedly contacted Williams and demanded that he pay Versa or

Red Tree to walk away from its foreclosure bid. Doc. 1 at ¶¶ 16, 75. Among other

things, she tacked a notice on Williams’ door that included various misrepresentations

intended to pressure Williams into paying Versa or Red Tree. Id. at ¶ 72.

       The plaintiffs De Leon and Da Costa owned a townhome in Raleigh and had a

similar foreclosure experience. Doc. 1 at ¶¶ 82, 85. Maldives, LLC, another company

set up at the direction of The Estates or one of its members, id. at ¶ 20, learned of and bid

on the De Leon property through The Estates database and was chosen by The Estates to

be the sole bidder on the property. Id. at ¶¶ 86–92. Tonya Newell placed the bid and

deposit on the property on behalf of Maldives, and Maldives was the highest bidder. Id.

                                                  3
at ¶¶ 86, 91. After the sale, Souther made misrepresentations and demands similar to

those made to Williams in an effort to obtain money from the plaintiffs. Id. at ¶¶ 93–97.

                                    State Court Litigation

       While the foreclosure sales were pending, the plaintiffs filed separate lawsuits in

North Carolina state court seeking to set aside the foreclosure sales of their homes and

asserting claims for damages. Some months later, after various rulings by the state court,

the plaintiffs filed the instant lawsuit in this Court.

       Williams

       Williams filed a complaint in Durham County Superior Court on August 14, 2019

against Versa, Tonya Newell, Red Tree, and other individuals not party to this suit. Doc.

13-1. He asserted claims to set aside the foreclosure sale of his home, for abuse of

process, for unfair trade practices, and for injunctive relief. Id. at ¶¶ 31–63. Specifically,

Williams alleged that the trustee of the deed of trust for the foreclosure sale had a conflict

of interest because she served as counsel to the property’s creditor in addition to trustee,

id. at ¶¶ 34–36, and that this gave the creditors an unfair advantage that resulted in an

“inadequate sum” on the sale. Id. at ¶ 37. His Chapter 75 unfair trade practices claim

was based on allegations that Newell bid on his property through an allegedly non-

existent LLC in order to gain access to Williams’ property and, along with Red Tree and

Versa, to extort money in exchange for relinquishing their bid. Id. at ¶¶ 46–48.

       Upon a motion to dismiss for failure to state a claim pursuant to North Carolina

Rule of Civil Procedure 12(b)(6), the state court dismissed Williams’ claims for abuse of



                                                  4
process and unfair and deceptive trade practices on October 9, 2019. Doc. 13-2. The

remaining claims to set aside the foreclosure and for injunctive relief are still pending.

       De Leon and Da Costa

       De Leon and Da Costa filed a complaint in Wake County Superior Court on

August 20, 2019, against Maldives and other individuals not party to this suit. Doc. 13-3.

They asserted claims similar to those asserted by Williams: to set aside the foreclosure

sale, for abuse of process, for unfair and deceptive trade practices, and for injunctive

relief. Id. at ¶¶ 28–56. Upon a motion to dismiss for failure to state a claim under N.C.

R. Civ. P. 12(b)(6), the state court dismissed with prejudice the claims to set aside the

foreclosure sale and for injunctive relief against Maldives. Doc. 13-4 at 4. De Leon and

Da Costa voluntarily dismissed their claims for abuse of process and unfair and deceptive

trade practices. Id. at 4 n.1.

                      Overview of Claims and Questions Presented

       The three plaintiffs filed the present action in this Court on October 18, 2019,

alleging violations of § 1 of the Sherman Act, and N.C. Gen. Stat. § 75-1, as well as a

state law claim for unjust enrichment. Doc. 1 at ¶¶ 107–25. It is clear the plaintiffs assert

that the defendants engaged in a bid-rigging conspiracy that violates both the Sherman

Act and the unfair competition provisions of Chapter 75. It is not clear how the extortion

allegations in the complaint relate to these causes of action, but for purposes of this

motion the Court assumes that the plaintiffs also assert the defendants engaged in

attempted extortions that were both part of the bid-rigging conspiracy and also constitute



                                                5
independent violations of the unfair and deceptive trade practices provision of Chapter

75.1

       The defendants move to dismiss under Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6). First, the defendants contend that the Court lacks subject-matter

jurisdiction pursuant to the Rooker-Feldman doctrine, which prohibits federal courts from

sitting in review of state court decisions. Doc. 13 at 7–8. Second, they assert that the

plaintiffs’ claims are precluded under both collateral estoppel and res judicata. Id. at 8–

13. Third, they contend that the plaintiffs’ claims are barred by the doctrine of election of

remedies. Id. at 13–14. Finally, they contend that the Court should abstain from

exercising jurisdiction over the plaintiffs’ claims or, in the alternative, stay this case

pending the outcome of the state court litigation. Id. at 14–16.

       In the alternative, all the defendants contend that the plaintiffs have not adequately

pled either a Sherman Act violation or unfair competition. Id. at 16–22. The Estates

Real Estate Group also moves to dismiss the plaintiffs’ unjust enrichment claim for

failure to state a claim, Doc. 38 at 7–8, and Carolyn Souther seeks dismissal alleging that

she is shielded by North Carolina’s corporate immunity laws. Doc. 34 at 8–9.




   1
     N.C. Gen. Stat. § 75.1-1(a) provides that “[u]nfair methods of competition in or affecting
commerce, and unfair or deceptive acts or practices in or affecting commerce, are declared
unlawful.” Id. (emphasis added). The first clause of N.C. Gen. Stat. § 75.1-1 covers claims for
unfair competition and constitutes the state antitrust provision, while the second covers claims
for unfair or deceptive acts or practices. See, e.g., Southeast Anesthesiology Consultants, PLLC
v. Rose, No. 17 CVS 9002, 2019 WL 5090364, at *7–*13 (N.C. Super. Oct. 10, 2019). Thus,
Chapter 75 contemplates and authorizes two separate and distinct claims, both of which appear
to be made here.
                                                  6
                                            Analysis

           A. Subject Matter Jurisdiction: Rooker-Feldman

       The defendants first challenge subject matter jurisdiction pursuant to Fed. R. Civ.

P. 12(b)(1). A federal court must first “determine that it has subject-matter jurisdiction

over the case before it can pass on the merits of that case.” Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 479–80 (4th Cir. 2005). A court should

grant a Rule 12(b)(1) motion “only if the material jurisdictional facts are not in dispute

and the moving party is entitled to prevail as a matter of law.” Fed. Nat’l Mortg. Ass’n v.

Quicksilver LLC, 155 F. Supp. 3d 535, 542 (M.D.N.C. 2015) (quoting Evans v. B.F.

Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999)).

       The Rooker-Feldman doctrine is “a jurisdictional doctrine that prohibits federal

district courts from exercising appellate jurisdiction over final state-court judgments.”

Pounds v. Portfolio Recovery Assocs., LLC, No. 1:16CV1395, 2018 WL 1583670, at *2

(M.D.N.C. Mar. 28, 2018).2 Under the Rooker-Feldman doctrine, federal courts lack

subject matter jurisdiction to hear “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp, 544 U.S. 280, 284 (2005). The doctrine is

“narrow and focused.” Thana v. Bd. of License Comm’rs for Charles Cty., 827 F.3d 314,

319 (4th Cir. 2016). “[I]f a plaintiff in federal court does not seek review of the state


   2
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
                                                  7
court judgment itself but instead presents an independent claim, it is not an impediment

to the exercise of federal jurisdiction that the same or a related question was earlier aired

between the parties in state court.” Id. at 320.

       Here, the plaintiffs are not complaining of an injury caused by a state court

judgment. Hulsey v. Cisa, 947 F.3d 246, 250 (4th Cir. 2020). They seek redress for the

allegedly illegal conspiracy to engage in bid-rigging leading up to the foreclosure sales,

and they do not ask the Court to correct or change a decision by the state courts. While

the claims in this case arise out of some of the same facts as the state court claims, they

are not veiled appeals of state-court judgments to a federal district court. See id. at 251.

They are “independent claim[s]” and, as such, are not barred by the Rooker-Feldman

doctrine. See Thana, 827 F.3d at. The motions to dismiss premised on the Rooker-

Feldman doctrine will be denied.

          B. Res Judicata and Collateral Estoppel

       The defendants next move to dismiss the complaint per Fed. R. Civ. P. 12(b)(6),

contending that the plaintiffs’ claims are precluded by the doctrines of issue and claim

preclusion. E.g., Doc. 13 at 8–13. A motion to dismiss filed under Rule 12(b)(6), which

tests the sufficiency of the complaint, generally cannot reach the merits of an affirmative

defense. Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). “But in the

relatively rare circumstances where facts sufficient to rule on an affirmative defense are

alleged in the complaint, the defense may be reached by a motion to dismiss filed under

Rule 12(b)(6).” Id. This principle only applies, however, if all facts necessary to the

affirmative defense “clearly appear[] on the face of the complaint,” id., or, as to collateral

                                                   8
estoppel or res judicata, if undisputed facts from a prior judicial proceeding subject to

judicial notice establish the defense. Andrews v. Daw, 201 F.3d 521, 524 n.1 (4th Cir.

2000).

         North Carolina law governs the preclusion issues in this case. See In re Heckert,

272 F.3d 253, 257 (4th Cir. 2001); see also Marrese v. Am. Acad. of Orthopaedic

Surgeons, 470 U.S. 373, 380–82 (1985) (noting in antitrust case that a state court

judgment may “have preclusive effect in a subsequent action within exclusive jurisdiction

of the federal courts” and directing courts to first look to state preclusion law to

determine preclusive effect).

         “The doctrines of res judicata (claim preclusion) and collateral estoppel (issue

preclusion) are companion doctrines which have been developed by the Courts for the

dual purposes of protecting litigants from the burden of relitigating previously decided

matters and promoting judicial economy by preventing needless litigation.” Williams v.

Peabody, 217 N.C. App. 1, 5, 719 S.E. 2d 88, 92 (2011). As no party disputes the factual

accuracy of the documents submitted from the state court proceedings, it is proper to take

judicial notice of those pleadings and orders. Andrews, 201 F.3d at 524 n.1; see also

Briggs v. Newberry Cty. Sch. Dist., 838 F. Supp. 232, 233–34 (D.S.C. 1992), aff’d, 989

F.2d 491 (table), 1993 WL 66558 (4th Cir. Mar. 11, 1993).

                1. Res Judicata or Claim Preclusion

         In order to successfully assert a res judicata defense, the defendants must show

three things: “(1) a final judgment on the merits in an earlier suit, (2) an identity of the

causes of action in both the earlier and the later suit, and (3) an identity of the parties or

                                                 9
their privies in the two suits.” ACC Constr., Inc. v. SunTrust Mortg., Inc., 239 N.C. App.

252, 262, 769 S.E. 2d 200, 207 (2015).

       As to the first element, each plaintiff was a party to an earlier suit resulting in at

least a partial final judgment on the merits. The state court dismissed Williams’ claims

for abuse of process and unfair and deceptive trade practices under N.C. R. Civ. P.

12(b)(6), Doc. 13-2, and dismissed the claims of De Leon and Da Costa to set aside the

foreclosure sale and for injunctive relief pursuant to the same rule with prejudice. Doc.

13-4 at 4. In North Carolina, “it is well settled . . . that a dismissal under Rule 12(b)(6)

operates as an adjudication on the merits unless the court specifies that the dismissal is

without prejudice.” Hill v. West, 189 N.C. App. 194, 198, 657 S.E.2d 698, 700 (2008).

The order dismissing Williams’ abuse of process and unfair and deceptive trade practices

claims did not specify that it was without prejudice, Doc. 13-2, and the order dismissing

De Leon and Da Costa’s claims to set aside the foreclosure sale and for injunctive relief

expressly states they were dismissed with prejudice, Doc. 13-4, so as to these dismissed

claims there is a final judgment on the merits.

       Unlike a dismissal per Rule 12(b)(6), however, a voluntary dismissal is without

prejudice unless otherwise specified in the notice, stipulation, or order. N.C. Gen. Stat.

§ 1A-1, Rule 41(a). De Leon and Da Costa took a voluntary dismissal of their claims for

abuse of process and unfair and deceptive trade practices, and the dismissal did not state

that it was with prejudice. Doc. 13-4 at 4 n.1. Therefore, there was not a final judgment

on the merits on the claims brought by De Leon and Da Costa for abuse of process and

unfair and deceptive trade practices. See Bockweg v. Anderson, 333 N.C. 486, 493, 428

                                                10
S.E. 2d 157, 162 (1993) (holding claims voluntarily dismissed in a prior action did not

result in a final judgment on the merits).

       As to the second element, identity of claims, there is nothing to indicate that the

federal antitrust and state unfair competition claims in this lawsuit were raised in state

court. Neither state court complaint alleged antitrust claims, bid-rigging, or unfair

competition, see Docs. 13-1, 13-3, and neither state court order indicates that such claims

were considered or resolved by those courts. See Docs. 13-2, 13-4. These claims are not

identical to those raised in state court, and therefore they are not precluded in this action.3

       As noted previously, the role the allegations about extortion will play in the

plaintiffs’ claims is not completely clear.4 What is clear is that all three plaintiffs asserted

a Chapter 75 unfair trade practices claim in state court based on virtually identical

extortion allegations. Compare Doc. 13-1 at ¶¶ 27–30, and Doc. 13-3 at ¶¶ 25–27, with


   3
      The defendants contend that the plaintiffs could have asserted the claims raised here in their
prior suits and thus are precluded from raising them now. Res judicata bars the relitigation of
“all matters that were or should have been adjudicated in the prior action,” but it does not
preclude a second action based on claims not raised by the pleadings in the first lawsuit.
Intersal, Inc. v. Hamilton, __ NC __, 834 S.E. 2d 404, 417 (N.C. 2019); accord Bockweg, 333
N.C. at 492, 428 S.E.2d at 161–62; see also Williams, 217 N.C. App. at 7, 719 S.E.2d at 93–94.
On the face of the pleadings in the state actions, there was no mention of any of the Estates
Defendants, a bid-rigging scheme, restraints on trade, or any other facts to indicate that the
plaintiffs “in the exercise of reasonable diligence, could and should have brought forward” the
claims raised now. Fed. Nat’l Mortg. Ass’n, 155 F. Supp. 3d at 549–50; see also Intersal, 834
S.E.2d at 417–18 (holding that claims that “cannot be properly predicated upon” the pleadings
from a prior judgment are not precluded in subsequent suits). Therefore, the contention that the
plaintiffs could have raised their antitrust and conspiracy claims in state court is not supported by
the current record.
   4
     The defendants appear to assume that the plaintiffs’ Chapter 75 claim is limited to an unfair
competition claim based on bid-rigging, and they did not address how the extortion allegations
play into the bid-rigging claim or whether the extortion allegations were sufficient to state a
separate and independent Chapter 75 unfair or deceptive trade practices claim.
                                                   11
Doc. 1 at ¶¶ 72–81, 93–97. Williams actually litigated and lost on the merits of his

Chapter 75 extortion claim against Versa, Red Tree, and Newell, and to the extent he is

asserting here a Chapter 75 claim against Red Tree, Versa, and Newell based solely on

alleged extortion, that claim is identical to the one actually decided by the state court and

is precluded. However, De Leon and Da Costa’s extortion-based Chapter 75 claims are

not barred by res judicata despite the identity of claims, because, as previously noted, the

dismissal of those claims by the state court was without prejudice.

       As to the other defendants who were not parties in the state court actions, there is

no claim preclusion. North Carolina requires that “[b]oth the party asserting res judicata

and the party against whom res judicata is asserted must be either parties or stand in

privity with parties to the original action.” Williams, 217 N.C. App. at 8, 719 S.E.2d at

94. Generally, “privity involves a person so identified in interest with another that he

represents the same legal right.” State ex rel. Tucker v. Frinzi, 344 N.C. 411, 417, 474

S.E.2d 127, 130 (1996).

       Here, The Estates, The Estates (UT), The Estates Real Estate Group, Timbra, and

Carolyn Souther were not parties in either of the previous state court actions, and the

complaint does not allege facts sufficient to establish whether these defendants were in

privity with any of the defendants in the state suits. Other than holding a membership in

The Estates, there is nothing in the complaint to indicate that the state court defendants

represent the same legal rights as the defendants in this case. Nor is there any indication

that the defendants in the present suit exercised any control over the earlier litigation. See

Cty. of Rutherford v. Whitener, 100 N.C. App. 70, 76, 394 S.E. 2d 263, 266 (1990).

                                               12
There is insufficient information to determine whether the defendants who were not party

to the prior state suits can prevail on the affirmative defense of res judicata as to the

claims that were dismissed with prejudice in state court. Therefore, the motions to

dismiss the complaint based on res judicata by The Estates, The Estates (UT), Timbra,

and Carolyn Souther, are denied without prejudice.

       In summary, the Court will grant the motions to dismiss Williams’ Chapter 75

claim against Red Tree, Versa, and Newell to the extent he makes such a claim based

solely on extortion by those three defendants, as that claim is precluded. Otherwise, as

the defendants have not demonstrated that the claims in this suit were adjudicated in the

prior state actions, the motions to dismiss based on res judicata are denied as to all other

claims and parties.

              2. Collateral Estoppel or Issue Preclusion

       While res judicata deals with claims, collateral estoppel deals with issues, and it

may apply even when a “subsequent action is based on an entirely different claim.”

Whitacre P’ship v. Biosignia, Inc., 358 N.C. 1, 15, 591 S.E.2d 870, 880 (2004). A

litigant defensively asserting collateral estoppel must show that (1) an earlier suit resulted

in a final judgment on the merits, (2) the issue in question was identical to an issue

actually litigated and necessary to the prior judgment, and (3) the party to be collaterally

estopped had a full and fair opportunity to litigate the issue in the earlier action. See

Mays v. Clanton, 169 N.C. App. 239, 241, 609 S.E.2d 453, 455 (2005) (“Defensive use

of collateral estoppel means that a stranger to the judgment . . . relies upon a former

judgment as conclusively establishing in his favor an issue which he must prove . . . .”).

                                                13
       As previously discussed, there are final judgments in the state court actions

brought by the plaintiffs, so the defendants have established the first element of collateral

estoppel as to any issues necessary to those final judgments on the merits.

       As to the second element, identity of issues, North Carolina requires that:

              (1) the issues must be the same as those involved in the prior
              action, (2) the issues must have been raised and actually
              litigated in the prior action, (3) the issues must have been
              material and relevant to the disposition of the prior action,
              and (4) the determination of the issues in the prior action must
              have been necessary and essential to the resulting judgment.

State v. Summers, 351 N.C. 620, 623, 528 S.E.2d 17, 20 (2000). “An issue is actually

litigated . . . if it is properly raised in the pleadings or otherwise submitted for

determination and is in fact determined.” Propst v. N.C. Dep’t of Health & Human

Servs., 234 N.C. App. 165, 168, 758 S.E.2d 892, 895 (2014). “A very close examination

of matters actually litigated must be made in order to determine if the underlying issues

are in fact identical; if they are not identical, then the doctrine of collateral estoppel does

not apply.” Williams, 217 N.C. App. at 6, 719 S.E.2d at 93.

       The defendants do not specifically identify any particular issue or issues they

contend are precluded. Rather, they broadly contend that all of the plaintiffs’ present

claims are precluded entirely because of issue preclusion. E.g., Doc. 13 at 8–13. This

conflates the roles of issue preclusion and claim preclusion. See Intersal, 834 S.E.2d at

416 n.5 (noting that while similar, the doctrines are not interchangeable). Furthermore,

the state court orders do not address in detail which issues were actually litigated and

necessary to the judgments. See Docs. 13-2, 13-4. In the absence of a clear showing by


                                                 14
the defendants that a specific issue is precluded, they cannot prevail on this affirmative

defense at this stage of the litigation, and the motion to dismiss on this basis will be

denied.5

           C. Election of Remedies

       The defendants also move to dismiss the claims brought by the plaintiffs under the

doctrine of election of remedies. E.g., Doc. 13 at 13–14. “The doctrine of election of

remedies refers to situations where an individual pursues remedies that are legally or

factually inconsistent.” Artis v. Norfolk & W. Ry. Co., 204 F.3d 141, 143 (4th Cir. 2000).

Its basic purpose “is to prevent a plaintiff from obtaining a windfall recovery, either by

recovering two forms of relief that are premised on legal or factual theories that

contradict one another or by recovering overlapping remedies for the same legal injury.”

Homeland Training Ctr., LLC v. Summit Point Auto. Research Ctr., 594 F.3d 285, 293

(4th Cir. 2010). “However, election of remedies is not required by the possibility of

double recovery. Judicial remedies can be structured to avoid such a windfall.” Pension

Benefit Guar. Corp. v. Don’s Trucking Co., Inc., 309 F. Supp. 2d 827, 834 (E.D. Va.

2004) (citing Alexander v. Gardner-Denver Co., 415 U.S. 36, 51 n.14 (1974)).


   5
      It seems highly unlikely that the federal antitrust and state unfair competition claims in this
lawsuit involve an issue identical to one actually litigated and necessary to the earlier judgments
in state court, for the same reasons previously discussed in connection with claim preclusion.
The same is true for the plaintiffs’ unjust enrichment claim, at least on the current record and
briefing. See Docs. 13-1 to 13-4; see also Pan-Am. Prods. & Holdings, LLC v. R.T.G. Furniture
Corp., 825 F. Supp. 2d 664, 695–96 (M.D.N.C. 2011) (applying North Carolina law and
discussing elements of unjust enrichment). And De Leon’s and Da Costa’s Chapter 75 claim
was dismissed without prejudice. If Williams is making a Chapter 75 unfair and deceptive trade
practices claim against the parties who were not defendants in his state court action based on
extortion, there may be some issue preclusion. But the record is not clear enough to dismiss any
issues at this early stage of the proceedings.
                                                   15
       Here, the plaintiffs seek damages and injunctive relief arising out of the alleged

bid-rigging scheme, as well as alleged extortion. Doc. 1 at 25–26. In state court, the

plaintiffs sought or are seeking damages and injunctive relief arising out of the

foreclosure sale of their properties and extortion. There is nothing inconsistent about

these remedies. Threats of double recovery are more appropriately addressed by the

Court following a judgment if necessary.

           D. Abstention

       The defendants also ask the Court to abstain from hearing the claims pled by the

plaintiffs. E.g., Doc. 13 at 14–16.6 The doctrine of abstention “is an extraordinary and

narrow exception to the duty of a District Court to adjudicate a controversy properly

before it” and can be justified only in exceptional situations with the “clearest of

justifications.” Colo. River Water Conservation Dist. v. United States, 424 U.S. 800,

813, 819 (1976). Generally, “the pendency of an action in the state court is no bar to

proceedings concerning the same matter in the Federal court having jurisdiction.” Id. at



   6
      The Fourth Circuit has not decided whether a court entertaining a Colorado River
abstention challenge should apply a Rule 12(b)(1) or 12(b)(6) standard. District courts have
allowed other forms of abstention challenges to be raised in both a Rule 12(b)(1) motion and a
Rule 12(b)(6) motion. See CMH Homes, Inc. v. Browning, No. 2:14-cv-12762, 2015 WL
1276729, at *6 n.5 (S.D. W. Va. Mar. 19, 2015) (collecting cases and noting that Younger
abstention challenges do not arise from a lack of subject matter jurisdiction but may be raised in
both Rule 12(b)(1) and 12(b)(6) motions); but see Pike Co., Inc. v. Universal Concrete Prods.,
Inc., 284 F. Supp. 3d 376, 384–85 (W.D.N.Y. 2018) (“A motion to dismiss based on Colorado
River is considered as a motion to dismiss . . . pursuant to Rule 12(b)(1).”); Jin Won Lee v. First
Tek, Inc., No. 12-cv-4571, 2013 WL 1195714, at *1 (N.D. Ill. Mar. 20, 2013) (same). Here, the
defendants have brought both 12(b)(1) and 12(b)(6) challenges, and, whether a 12(b)(1) or
12(b)(6) standard were to be applied, the outcome would be the same.



                                                  16
817–18. Whether to abstain from exercising jurisdiction is within the discretion of the

district court. N.C. State Conf. of NAACP v. Cooper, 397 F. Supp. 3d 786, 794

(M.D.N.C. 2019).7

       Abstention does not involve an ad hoc judicial balancing of state and federal

interests in a case; instead, courts “must consider whether a specific abstention doctrine

applies.” Haak Motors LLC v. Arangio, 670 F. Supp. 2d 430, 434 (D. Md. 2009). While

not clear, the defendants seem to advocate Colorado River abstention, which is only

appropriate when “a federal case duplicates contemporaneous state proceedings and wise

judicial administration . . . clearly favors abstention.” Vulcan, 297 F.3d at 340–41.

       This case does involve contemporaneous state proceedings between some of the

same parties, but this is not a case that clearly favors abstention. First, this forum is not

inconvenient to the majority of the parties in this case. The plaintiffs all reside within

North Carolina, and all of the defendants have significant North Carolina connections.

Doc. 1 at ¶¶ 5–19.8 Second, the claims raised here do not present a significant threat of


   7
      Courts may consider the convenience of the federal forum, the desire to avoid piecemeal
litigation, the relevant order in which jurisdiction was obtained, whether state or federal law
provides the rule of decision on the merits, the adequacy of the state proceeding to protect the
parties’ rights, and whether the subject matter of the litigation involves property where the first
court may assume exclusive jurisdiction. Vulcan Chem. Techs., Inc. v. Barker, 297 F.3d 332,
341 (4th Cir. 2002).
   8
      The Estates, LLC is a North Carolina limited liability company with its principal office in
Cary, North Carolina. Doc. 1 at ¶¶ 1, 8. The Estates (UT), LLC is a Utah LLC registered in
North Carolina as a foreign LLC with its principal office in Cary. Id. at ¶ 9. The Estates Real
Estate Group, LLC is a Utah LLC registered in North Carolina as a foreign LLC with its
principal office in Greensboro, North Carolina. Id. at ¶ 10. Carolyn Souther and Tonya Newell
are both North Carolina citizens. Id. at ¶¶ 13, 15. Timbra of North Carolina, LLC, Versa
Properties, LLC, Red Tree Holdings, LLC, and Maldives LLC are all North Carolina limited
liability companies. Id. at ¶¶ 11, 17–19.
                                                   17
piecemeal litigation. The present action involves claims, parties, and underlying facts not

present in the state proceedings. Furthermore, the only currently ongoing state court

litigation concerns claims by Williams to set aside the foreclosure sale of his property and

for injunctive relief in connection with that sale. While this case arises out of facts

related to the foreclosure sale, the plaintiffs do not seek a determination from the Court

about the foreclosure, nor do they ask the Court to set it aside. Third, the plaintiffs have

asserted a Sherman Act claim, and this court is an appropriate forum for resolving a

dispute arising under federal law.

       Therefore, the defendants’ requests that the Court abstain from hearing or stay this

proceeding are denied.

          E. Failure to state an antitrust claim

       In addition to the procedural bars asserted by the defendants, they also contend

that the plaintiffs have failed to state a Sherman Act claim upon which relief may be

granted. E.g., Doc. 13 at 16–22. To survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Legal conclusions

“must be supported by factual allegations” that amount to more than “unadorned, the-

defendant-unlawfully-harmed-me accusation[s].” Ashcroft, 556 U.S. at 678–79. While

motions to dismiss for failure to state a claim under the Sherman Act “at the pre-

discovery, pleading stage . . . are generally limited to certain types of glaring

deficiencies,” E.I. du Pont de Nemours & CO. v. Kolon Indus., Inc., 637 F.3d 435, 444

                                                18
(4th Cir. 2011), the plaintiffs must plead facts sufficient to identify each element of the

antitrust violation, and “the allegations must be stated in terms that are neither vague nor

conclusory.” Dickson v. Microsoft Corp., 309 F.3d 193, 202 (4th Cir. 2002).

       In order to establish a violation of § 1 of the Sherman Act, a plaintiff must allege:

“(1) a contract, combination, or conspiracy; that (2) imposed an unreasonable restraint of

trade.” Masco Contractor Servs. E., Inc. v. Beals, 279 F. Supp. 2d 699, 704 (E.D. Va.

2003). If the plaintiffs are able to prove a violation of § 1, they then must prove an

“antitrust injury, which is to say an injury of the type the anti-trust laws were intended to

prevent and that flows from that which makes defendants’ acts unlawful.” Dickson, 309

F.3d at 202–203 (emphasis removed).

       First, the plaintiffs have pled sufficient facts to allege a conspiracy in violation of

§ 1 of the Sherman Act. The plaintiffs have alleged that the Estates Defendants

organized and operated a scheme where they sold membership in The Estates and

provided members with access to an internet database listing North Carolina foreclosure

sales in furtherance of this conspiracy. Doc. 1 at ¶¶ 25–28. The Estates Defendants and

the other defendants entered into agreements where only one member would bid on any

one property listed on The Estates database, whom the Estates Defendants would select

and would then send one of its Acquisition Agents to bid on that member’s behalf. Id. at

¶¶ 30–54. The Estates Defendants received payment for every acquired property as well

as a share of profits from any sale. Id. at ¶ 28. The plaintiffs have also alleged that

members were sometimes required by the Estates Defendants to set up corporate entities

to bid on the foreclosure sales and were only permitted to use agents chosen by the

                                                19
Estates Defendants in an effort to obfuscate the conspiracy. Id. at ¶¶ 31–35. The

defendants have not explained why these actions, which the Court must presume to be

true at this stage, do not constitute an agreement or conspiracy to rig bids and a per se

violation of § 1. See United States v. W.F. Brinkley & Son Const. Co., 783 F.2d 1157,

1160 (4th Cir. 1986) (“[A]ny agreement between competitors pursuant to which contract

offers are to be submitted to or withheld from a third party constitutes bid rigging per se

violative of [§ 1].”); see, e.g., United States v. Joyce, 895 F.3d 673, 677–78 (9th Cir.

2018) (collecting cases).

       The plaintiffs have also alleged sufficient facts to demonstrate that this conspiracy

imposed an unreasonable restraint on trade.9 In order to establish a restraint on trade, the

plaintiffs must show “that the alleged anticompetitive conduct occurred in interstate

commerce, or . . . that the conduct, though wholly intrastate, had a substantial effect on

interstate commerce.” Estate Const. Co. v. Miller & Smith Holding Co., 14 F.3d 213,

221 (4th Cir. 1994). Here, the plaintiffs have alleged that some of the defendants are

incorporated in other states, see supra note 7; that The Estates’ database is available on

the internet, which is transmitted and accessible across state lines; that The Estates

Acquisition Assistants operated in South Carolina; and that the conspirators worked with

out-of-state lenders in furtherance of the conspiracy. Doc. 1 at ¶¶ 52, 110; see United

States v. Romer, 148 F.3d 359, 365–66 (4th Cir. 1998) (finding local auction-rigging


   9
      Because an alleged bid-rigging conspiracy is per se violative of § 1, the conspiracy is
presumed to be unreasonable and does not require an in-depth analysis of the market, the effects
of the agreement on competition, or its purpose. Continental Airlines, Inc. v. United Air Lines,
Inc., 120 F. Supp. 2d 556, 562–63 (E.D. Va. 2000).
                                                 20
activities satisfied interstate commerce requirement where out-of-state lender initiated

antitrust activities), recognized as abrogated on other grounds by United States v.

Strassini, 59 F. App’x 550, 552 (4th Cir. 2003). These allegations are sufficient to

plausibly assert a nexus with interstate commerce and to survive the lenient standards

required for antitrust claims at the Rule 12(b)(6) stage. See Cloverleaf Enters., Inc. v.

Md. Thoroughbred, Horsemen’s Ass’n, Inc., 730 F. Supp. 2d 451, 460 (D. Md. 2010)

(noting that “in antitrust cases dismissals prior to giving the plaintiff ample opportunity

for discovery should be granted very sparingly”).

       Finally, the plaintiffs have alleged facts necessary to demonstrate an antitrust

injury as a result of the alleged conspiracy. An “antitrust injury” is one which the

antitrust laws were intended to prevent and that flows from the illegal nature of the

defendants’ actions.” Dickson, 309 F.3d at 202–203. “[B]ecause the antitrust laws are

intended to protect competition, and not simply competitors, only injury caused by

damage to the competitive process may form the basis of an antitrust claim.” Continental

Airlines, 120 F. Supp. 2d at 569.

       “[T]he existence of an antitrust injury is not typically resolved through motions to

dismiss.” Brader v. Allegheny Gen. Hosp., 64 F.3d 869, 876 (3d Cir. 1995) (collecting

cases); see also E.I. DuPont de Nemours & Co. v. Kolon Indus., Inc., 688 F. Supp. 2d

443, 460 (E.D. Va. 2009) (“[A]n analysis of antitrust injury . . . [is] more properly

conducted after discovery.”). And here, the plaintiffs have alleged a scheme between the

defendants with the express purpose and effect of suppressing the price paid for

properties sold through foreclosure by bid-rigging. The plaintiffs have alleged that

                                               21
members of The Estates agreed with one another to refrain from bidding on the same

properties, thus restraining the competitive process. More specifically, the Williams and

De Leon properties were allegedly acquired through this scheme, which prevented

members of The Estates from competing with one another. Doc. 1 at ¶ 110. This kind of

horizontal price-fixing represents precisely the kind of injury the antitrust laws were

intended to prevent. See, e.g., Joyce, 895 F.3d at 677–78.

       The defendants contend that the plaintiffs have failed to demonstrate an antitrust

injury because they do not allege who else would have bid on the foreclosed properties

and in what amount. E.g., Doc. 13 at 18–21. Whether this is required on these facts is

not clear, and in any event the facts alleged certainly allow an inference that the plaintiffs

received less money than they would have absent the bid-rigging.

       Next, the defendants assert that the plaintiffs have failed to establish a connection

between the acts of the defendants and the plaintiffs. Id. at 21–22. But the complaint

alleges that the defendants were engaged in the same conspiracy to rig bids and details

the roles that they played both generally within this conspiracy and specifically as to the

Williams and De Leon properties. See Doc. 1. This argument is without merit.

       The plaintiffs have alleged sufficient facts that, taken as true, support a plausible

antitrust claim. Therefore, the defendants’ motions to dismiss for failure to state a claim

under the Sherman Act are denied. As the defendants make no separate argument as to

the plaintiffs’ state law antitrust claim, the motion to dismiss that claim will be denied for

the same reasons. See ITCO Corp. v. Michelin Tire Corp., Commercial Div., 722 F.2d



                                               22
42, 48 (4th Cir. 1983) (“[P]roof of conduct violative of the Sherman Act is proof

sufficient to establish a violation of the North Carolina Unfair Trade Practices Act.”).

           F. Failure to State a Claim for Unjust Enrichment

        One defendant, The Estates Real Estate Group, moves to dismiss the plaintiffs’

unjust enrichment claim for failure to state a claim, and the plaintiffs have not contended

otherwise. Because the plaintiffs did not respond to or otherwise challenge The Estates

Real Estate Group’s motion to dismiss this claim, the Court deems this claim abandoned

and it will be dismissed. See, e.g., O.V. v. Durham Pub. Schs. Bd. Of Educ., No.

1:17CV691, 2018 WL 2725467, at * 22 (M.D.N.C. Jun 6, 2018) (noting that when a

party fails to offer an argument against dismissal of a claim in their opposition that the

court should deem the claim abandoned and dismiss it).

           G. Corporate Immunity and Intracorporate Immunity

        Finally, defendant Carolyn Souther moves to dismiss all claims against her,

asserting that she is shielded from liability by North Carolina’s corporate immunity laws.

Doc. 34 at 8–9. Under N.C. Gen. Stat. § 57D-3-30, “[a] person who is an interest owner,

manager, or other company official is not liable for the obligations of the LLC solely by

reason of being an interest owner, manager, or other company official.” The complaint

does not establish on its face that Souther is entitled to this affirmative defense, which is

better resolved on a factual record.10


   10
       The complaint alleges that Souther is a member of the Estates who at times works on
behalf of the Estates, see Doc. 1 at ¶¶ 16, 72, 93, but it does not establish or even allege that
Souther is an owner, manager, or other company official. Nor has Souther addressed how this
state law defense applies to the federal Sherman Act claim.
                                                  23
                                        Conclusion

       The Court has jurisdiction over this federal question case, and there is no good

reason to abstain. The plaintiffs have not adequately alleged a claim for unjust

enrichment against The Estates Real Estate Group, and the motion to dismiss that claim

will be granted. Brian Williams has already litigated a Chapter 75 unfair and deceptive

trade practices claim against Red Tree, Versa, and Tonya Newell based solely on

attempted extortion by those defendants, and to the extent the complaint in this case

asserts such an identical claim against those defendants, it is barred by res judicata.

       The same is not true of De Leon and Da Costa, as their state court Chapter 75

extortion claim was dismissed without prejudice. The defendants’ motions to dismiss on

collateral estoppel are denied without prejudice, because the defendants have not clearly

identified which issues they contend are precluded or shown that they were necessarily

decided against plaintiffs in state court. The plaintiffs have plausibly alleged that the

defendants engaged in a conspiracy in furtherance of a bid-rigging scheme in violation of

§ 1 of the Sherman Act and N.C. Gen. Stat. § 75-1.1 (unfair competition), and the

defendants’ motion to dismiss those claims will be denied. The remaining issues raised

by the defendants are without merit.

       In sum, the plaintiffs’ Sherman Act claim and Chapter 75 unfair competition claim

based on bid-rigging will go forward against all defendants. The plaintiffs’ unjust

enrichment claim against all defendants except The Estates Real Estate Group will go

forward. Williams’ Chapter 75 unfair and deceptive practices claim based solely on

extortion will go forward against all defendants except Red Tree, Versa, and Tonya

                                               24
Newell. De Leon and Da Costa’s Chapter 75 unfair and deceptive practices claim based

on extortion will go forward against all defendants.

       It is ORDERED that:

       1. The motion to dismiss filed by the defendant Maldives, LLC, Doc. 13, is

          DENIED.

       2. The motions to dismiss filed by the defendants Tonya Newell, Red Tree

          Holdings, LLC, and Versa Properties, LLC, Docs. 16, 19, 22, are GRANTED

          IN PART and to the extent Williams asserts a Chapter 75 claim based solely

          on extortion by Newell, Red Tree, and Versa, that claim is DISMISSED.

          Their motions to dismiss are otherwise DENIED.

       3. The motions to dismiss filed by the defendants The Estates, LLC, Timbra of

          North Carolina, LLC, and The Estates (UT), LLC, Docs. 25, 28, 31, are

          DENIED.

       4. The motion to dismiss filed by the defendant Carolyn Souther, Doc. 34, is

          DENIED.

          5. The motion to dismiss filed by the defendant The Estates Real Estate

          Group, LLC, Doc. 37, is GRANTED IN PART and the unjust enrichment

          claim against The Estates Real Estate Group is DISMISSED. The motion to

          dismiss is otherwise DENIED.

      This the 24th day of February, 2020.


                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE

                                              25
